DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments/ Allowable Subject Matter
Applicant’s AFCP 2.0 arguments and amendments submitted 3/23/22 have been entered and fully and carefully considered.
With regard to claim 1 and its dependents, applicant argues the claims as amended fails to make obvious the claims over Curlett (US 12/0247942) (see arguments pages 6-10) of a wastewater processing method comprising introducing wastewater into an upper region of a chamber;  flowing hot air downwardly through a pipe, wherein the pipe extends through an upper region of the chamber toward a lower region of the chamber, introducing the hot air into the lower region of the chamber, and wherein the chamber is at substantially atmospheric pressure;  wherein the hot air is directed to flow upwardly through the chamber, and wherein the upwardly flowing hot air vaporizes a substantial portion of the wastewater as the wastewater moves downwardly through the chamber; and venting the vaporized portion of the wastewater, because Curlett teaches the upflow counter contacting of gas with wastewater along with the collector stool for distributing the gases, and further references would not be modifiable to Curlett to achieve this claimed method.
Therefore claim rejections under 35 USC 103 are withdrawn.
With regard to claim 10 and its dependents, the prior art does not teach or fairly suggest the claimed method of processing wastewater, the method comprising the steps of: collecting a batch of wastewater; exposing the batch of wastewater to heat at approximately atmospheric pressure; vaporizing a first portion of the batch of wastewater to form a first vapor; combining un-vaporized water from the first portion and additional wastewater from the batch to create a second portion of the batch  measuring a concentration of waste of the second portion of the batch of wastewater, wherein the waste includes one or more of dissolved solids, suspended solids, and volatile organic compounds; comparing the concentration of waste with a predetermined acceptable concentration of waste; and disposing of the second portion of the batch of wastewater if the concentration of waste is equal to or greater than the predetermined acceptable concentration of waste.
Young (US 4,838,184) as previously applied, is regarded as the closest relevant prior art. Young teaches removing a slipstream of concentrate in each step via line 42 (see Fig), and therefore does not teach separately ; measuring a concentration of waste of the second portion of the batch of wastewater, wherein the waste includes one or more of dissolved solids, suspended solids, and volatile organic compounds; comparing the concentration of waste with a predetermined acceptable concentration of waste; and disposing of the second portion of the batch of wastewater if the concentration of waste is equal to or greater than the predetermined acceptable concentration of waste.
Curlett et al (US 2012/0247942), as relied upon, teaches a wastewater processing method (see title, abstract), comprising the steps of: introducing wastewater via wastewater introduction ports as distributors 74, 76 into an upper region of a chamber 110 (see Figs 1-4A and C2:L61-66); introducing heat via hot air into a lower region of the chamber 110 through flue 117 the hot air from a burner 90 mixture of fuel and air combustion mixture with excess air supplied (see Figs 1-4A, [0102,0108-0110,0132]), where the upwardly flowing hot air vaporizes a substantial portion of the wastewater as the wastewater moves downward through the chamber (see Fs 1-4A, [0104]); and venting the vaporized portion of the wastewater to atmosphere (via top outlet of chamber 110, see Figs 1-4A abstract, [0002,0104]), Curlett teaches that minimal pressure drop across the chamber 110 packing 114/113 is desired [0140-0142], however does not teach measuring a concentration of waste of the second portion 
Claims 1-13, 15 and 17 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MILLER whose telephone number is (571)270-1603. The examiner can normally be reached Monday - Friday 9 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571) 272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/JONATHAN MILLER/Primary Examiner, Art Unit 1772